Citation Nr: 1541080	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-07 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence was received to reopen the claim of entitlement to service connection for a chronic upper respiratory disability, and, if so, whether service connection is warranted.

2.  Entitlement to a rating in excess of 20 percent for residuals of lacerations of the right hand with associated numbness, to include whether separate ratings are warranted for nerve damage or arthritis associated with the service-connected right hand disability.

3.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to December 1980.  This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2011, November 2011 and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Board is aware that the RO developed separate issues related to nerve damage in the right hand, and arthritis in the right hand, both claimed to be associated with the service-connected right hand lacerations with numbness.  As these matters are all related to assigning the appropriate rating(s) for the service connected right hand disability, the Board has recharacterized the issues as one issue for an increased rating, to include assigning separate ratings as appropriate.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2014; a transcript of the hearing is associated with the record.

The record before the Board consists of the Veterans paper claims files, as well as electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

In April 2015, the Veteran submitted a VA Form 21-526b raising the claim of entitlement to service connection for pulmonary fibrosis.  The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The rating issues on appeal are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A July 1982 Board decision denied the claim of entitlement to service connection for allergic rhinitis and sinusitis; the Veteran did not appeal the decision. 

2.  Evidence received subsequent to the July 1982 Board decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for upper respiratory disability.

3.  The Veteran's sinuses were found to be normal on the examination for entrance into active duty.

4.  The Veteran's current chronic upper respiratory disorder was present in service.

5.  The evidence does not clearly and unmistakably establish that the Veteran's current chronic upper respiratory disorder existed prior to service and underwent no permanent increase in severity as a result of service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of entitlement to service connection for an upper respiratory disability, previously claimed as allergic rhinitis and sinusitis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

2.  The criteria for service connection for a chronic upper respiratory disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U. S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In this case, the RO initially denied service connection for allergic sinusitis and allergic rhinitis in April 1981, after which the Veteran perfected an appeal.  The Board then issued a decision in July 1982 denying the claim on the basis that, while the disability was not noted upon entry into service, the allergic rhinitis and sinusitis symptoms clearly and unmistakably preexisted service and were not aggravated by service.  The evidence of record at the time included the Veteran's service treatment records and a 1981 VA examination report.  The Board relied upon the medical history provided by the Veteran at the time of his in-service treatment for sinusitis and rhinitis, which indicated that he experienced symptoms since childhood.  The Board also noted the separation examination showing a report of asthma since childhood, although the Board recognized that the report also indicated that there was no evidence of asthma.  

The evidence received since July 1982 includes, in pertinent part, ongoing clinical records showing an indication of allergic rhinitis and sinusitis, as well as the Veteran's July 2014 Board videoconference hearing testimony.  Throughout the record, the clinical medical records show an ongoing history of allergic rhinitis and sinusitis including both in the Veteran's history and problem lists, as well as in actual treatment records, such as the November 2013 VA emergency department record, which shows that the Veteran presented with a report of sinus and chest congestion with a cough for the prior two weeks.  Further, the Veteran provided testimony at his July 2014 videoconference hearing, which confirmed that he had no chronic respiratory condition prior to service, only normal colds and one bout of strep throat.  The Veteran also provided sworn testimony that it was during his assignment to store rooms on his first ship that he recalls being exposed to excessive dust and he experienced sinus issues that became constant.  He testified that these issues have never ceased to exist since that time, including episodes of sinusitis at least one time per year ever since.  See hearing transcript at pages 24 through 30.  The Board finds that the VA clinical records and the July 2014 hearing testimony are new and material, as they relate to a previously unestablished element of entitlement to service connection for a chronic respiratory disorder - namely they support the contention that the Veteran's current chronic upper respiratory disorder originated during his active service.  Accordingly, this evidence is sufficient to reopen the previously denied claim for service connection for chronic respiratory disability, previously claimed as allergic rhinitis and sinusitis.  

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (2014).  To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran asserts he has had a chronic upper respiratory disorder that originated during his active service.  The Board has reviewed the evidence of record and finds that service connection is warranted for the Veteran's chronic upper respiratory disorder.

The Veteran's report of the Veteran's service entrance examination, dated in October 1972, shows no abnormalities related to his sinuses, and no indication of any sinusitis or allergic rhinitis symptoms.  In December 1972, he was treated for headache, nausea and vomiting and diagnosed with an upper respiratory infection at the Naval Training Center in Great Lakes, Illinois.  It was not until June 1973, while on board the U.S.S. Dixon, that he was first treated for a sinus headache.  In August, November and December 1973, and March, May, August and September 1974 he was again treated on board the ship for symptoms such as sore throat, sinus drainage and rhinorrhea.  The Veteran underwent a reenlistment examination in December 1974, at which time no sinus disability was noted.  It was not until September 1975 that he was again treated for allergy symptoms and diagnosed with an upper respiratory infection.  

In November 1975, the Veteran was evaluated at Fort Benning, Georgia, for his sinus and allergy problems.  The examining physician noted the Veteran to have had six to eight years of symptoms, which were noted to be perennial, and "getting progressively worse over recent years."  Allergy tests in January 1976 revealed allergies to house dust, endo dust, feathers and cat dander.

In February 1977, the Veteran underwent evaluation after applying for submarine duty.  No sinus abnormality was noted on the report; however, he was later disqualified from submarine duty due to his allergic rhinitis.  In March 1977, he sought treatment for running nose, chest congestion and general malaise.  Sinusitis was again treated in August 1977, which continued to October 1977.  February and March 1978 again brought the need for treatment for sinus drainage.

In August 1978, the Veteran again underwent allergy evaluation, this time at the National Naval Medical Center in Bethesda.  The notes in the report indicate that the Veteran had an onset of rhinitis at age 16, with an additional notation of a history of chronic bronchitis since his teen years.  A September 1978 medical board evaluator found the Veteran to be, "not qualified for submarine duties due to allergies associated with asthma."  The record shows that the Veteran was placed on limited duty and repeatedly requested reevaluation by medical boards because he did not want to be on limited duty.  See March 1979 notation in fifth medical board note.  This note suggests that the Veteran has had these allergy problems since 1971, prior to his entry into active service.  The Medical Board determined that the Veteran's allergic rhinitis and extrinsic asthma existed prior to service. 

In June 1979, the Veteran had a hearing in connection with the proceeding of a physical evaluation board.  At that time, he confirmed that prior to service he had an unusual amount of colds or strep throat as a child, and issues with his tonsils, but he also stated that he had experienced no sinus symptoms similar to those he experienced in service prior to service.  He reported that these problems initially developed in 1973 after he went onboard his first ship.  He was deemed fit for duty, after which he underwent aviation school examination in October 1980.  The medical evaluation clearly confirmed the existence of a history of rhinitis and allergy to dust and feathers, but noted that there is no solid evidence of asthma.

The Board's review of the record has not disclosed clear and unmistakable evidence that the Veteran's upper respiratory disability existed prior to service.  Again, the Veteran's October 1972 entrance examination is free from any indication of an existing sinus or allergy problem.  It was not until the Veteran's assignment to the U.S.S. Dixon that chronic complaints manifested.  While there is some indication that the Veteran had strep throat and colds in his adolescence, the record includes the Veteran's own report in 1979 that the symptoms he began experiencing after being assigned to his first ship were different from any he had experienced before.  The Veteran's more recent, July 2014, hearing testimony is consistent with the 1979 physical evaluation board testimony.  He again reported that he did not experience symptoms like those experienced in service at any time prior to service, but rather experienced things like strep throat prior to service.  The Board also recognizes that the Veteran's clinical history includes ongoing notation of allergic rhinitis and sinusitis since the time of his active service.  Moreover, he reported at his hearing that he does not go one year without an episode of sinusitis and it has been that way since his active service.  The Board notes that the Veteran is competent to state his personal recollections of symptoms and treatment in service, as well as symptoms existing ever since.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board has found no reason to find the Veteran anything other than credible in this regard.  

The Board has considered the medical and lay evidence of record.  The greater weight of the evidence reflects that the Veteran has a current chronic upper respiratory disorder that is etiologically related to the symptoms that initially manifested while onboard the U.S.S. Dixon.  In addition, the evidence does not clearly and unmistakably establish that the Veteran's current chronic upper respiratory disorder existed prior to service and was not aggravated by service. Therefore, entitlement to service connection for his chronic upper respiratory disorder is warranted. 


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a chronic upper respiratory disability is granted.

Service connection for a chronic upper respiratory disability is granted.


REMAND

The Board is of the opinion that additional development is required before the issues related to the ratings assigned for the right hand disability and the bilateral hearing loss disability are decided.

With regard to the right hand, a September 2015 request for a compensation and pension examination of the hand is of record.  Because it appears that pertinent evidence related to the rating at issue is presently being developed by the RO, the Board finds that this matter is not yet ready for final adjudication by the Board.  On remand, the RO should complete the development initiated in September 2015, readjudicate the claim and, should the benefits sought by the Veteran not be awarded in full, return the matter to the Board.

As to the bilateral hearing loss issue, by way of the April 2011 rating decision, the RO denied an increased (compensable) rating for the service-connected bilateral hearing loss.  In May 2011, the Veteran's representative filed a notice of disagreement (NOD) with the rating decision.  The RO has not provided the Veteran with an SOC in response to the May 2011 NOD.  Because the NOD placed the issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Finally, on remand, ongoing pertinent VA treatment records should be associated with the record.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED to the RO for the following actions:

1.  An SOC on the issue of entitlement to a compensable rating for the service-connected bilateral hearing loss should be issued to the Veteran and his representative in response to the May 2011 NOD.  The Veteran should be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal as to this issue, the RO should ensure that all indicated development is completed before the case is returned to the Board.

2.  Undertake appropriate development to obtain any outstanding records pertinent to the hearing loss and right hand disabilities on appeal.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Undertake the development indicated in the September 2015 Compensation and Pension Exam Inquiry.  Associate any VA hand examination reports generated with the record before the Board.

4.  The RO should also undertake any other development it determines to be warranted.

5.  Then, the RO should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


